Citation Nr: 1448033	
Decision Date: 10/29/14    Archive Date: 11/05/14	

DOCKET NO.  10-13 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability, to include osteoarthritis, and if so whether the claim may be allowed.  


REPRESENTATION

Appellant represented by:	F. Pasculli, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to January 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In rating decisions of August 2007 and March 2008, the RO denied entitlement to service connection for osteoarthritis of the bilateral knees.  The Veteran voiced no disagreement with either of those determinations, both of which have now become final.  Since the time of the March 2008 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence neither new nor material, and the current appeal ensured.  

This case was previously before the Board in August 2013, on which occasion it was remanded in order that the Veteran might be afforded a Travel Board hearing.  That hearing having been accomplished, the case is now once more before the Board for appellate review.  

Review of the electronic files reveals pertinent evidence in Virtual VA, but no documents currently in the Veterans Benefits Management System file.

Finally, for reasons which will become apparent, the appeal as to the issue of entitlement to service connection for a bilateral knee disability, to include osteoarthritis, on a de novo basis is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  



FINDINGS OF FACT

1.  In unappealed rating decisions of August 2007 and March 2008, the RO denied entitlement to service connection for a bilateral knee disability, specifically, osteoarthritis of the bilateral knees.  

2.  Evidence received since the time of the RO's March 2008 rating decision denying entitlement to service connection for a bilateral knee disability, including osteoarthritis of the bilateral knees, is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The decisions of the RO in August 2007 and March 2008 denying the Veteran's claim for service connection for a bilateral knee disability, including osteoarthritis of the bilateral knees, are final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

2.  Evidence received since the RO's most recent rating decision in March 2008 denying entitlement to service connection for a bilateral knee disability, including osteoarthritis of the bilateral knees, is both new and material, and sufficient to reopen the Veteran's previously-denied claims.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of November and December 2008 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him an appropriate VA examination.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a Travel Board hearing before the undersigned Veterans Law Judge in August 2014, as well as service treatment records, VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, and various statements by the Veteran's family members and friends.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on the what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378-80 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks entitlement to service connection for a disability of the bilateral knees, to include osteoarthritis.  In pertinent part, it is contended that, while in basic training, the Veteran fell from a set of "monkey bars," landing on his knees.  According to the Veteran, it was that incident which led to his current bilateral knee disability.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the previous August 2007 rating decision, it was noted that service treatment records failed to reflect a diagnosis of chronic knee disability.  While at the time of a VA medical examination in March 2007, the Veteran received a diagnosis of osteoarthritis of the bilateral knees, in the opinion of the examiner, the Veteran's bilateral knee arthritis was more likely related to his obesity and age than to a service-connected injury, in particular, inasmuch as the Veteran's claims folder did not document any trauma or abnormalities of the knees.  Inasmuch as the Veteran's bilateral knee osteoarthritis neither occurred in nor was caused by military service, and was not manifest to a compensable degree within one year of discharge, service connection for bilateral knee osteoarthritis was denied.  

On subsequent rating decision in March 2008, it was noted that service treatment records showed that, in 1965, the Veteran was treated for pain in his left knee following prolonged standing.  However, radiographic studies of the left knee conducted in April 1965 showed no bony abnormalities of the knee.  Significantly, on service separation examination in June 1966, there were no abnormalities of the knees and the Veteran reported no symptoms of a trick or locked knee.  On VA examination in March 2007, the Veteran gave no history of trauma to his knees.  Following an examination of the Veteran and a review of the claims folder, the examiner offered his opinion that the Veteran's knee disability was less likely than not caused by or the result of a service-connected injury.  Rather, the condition of the Veteran's knees was more likely related to obesity and age, given that there was no document of trauma or any abnormality of the knees in service.  Under the circumstances, the previous denial of service connection for bilateral knee osteoarthritis was confirmed and continued.  Significantly, both the August 2007 and March 2008 rating decisions were adequately supported by and consistent with the evidence then of record, and are now final.  

Evidence submitted since the time of the March 2008 rating decision, consisting, for the most part, of VA treatment records and various statements by the Veteran's family members and friends, as well as testimony offered at a hearing before the undersigned Veterans Law Judge in August 2014, is both "new" and "material" as to the issue of service connection for a bilateral knee disability (including osteoarthritis).  More specifically, since the time of the March 2008 rating decision, the Veteran has received additional orthopedic diagnoses, to include meniscal and ligament tears, and internal derangement of the knees.  Moreover, various statements by the Veteran's spouse, sister, and former service colleague describe continuing and worsening knee disability during the Veteran's period of active military service.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously-denied claim.  


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a bilateral knee disability, to include osteoarthritis of the bilateral knees, is reopened, and to that extent, the appeal is allowed.  


REMAND

Having determined that new and material evidence has been received sufficient to reopen the Veteran's previously-denied claim for service connection for a bilateral knee disability, the Board must now turn to a de novo review of all pertinent evidence of record.  However, that evidence raises some question as to the exact nature and etiology of the Veteran's bilateral knee disability.  

In that regard, service treatment records disclose that, on a number of occasions in service, the Veteran was heard to complain of pain and/or stiffness in his knees, somewhat worse on the left than the right.  Moreover, and as noted above, the Veteran has now received diagnoses of meniscal and ligament tears, as well as internal derangement of the knees.  Significantly, while at the time of the aforementioned VA examination in March 2007, the Veteran received diagnoses of osteoarthritis of the bilateral knees, no mention whatsoever was made of the aforementioned internal derangement, or ligament and/or meniscal tears.  Under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim for service connection.  

Finally, contained in the Veteran's claims folder is a July 2006 report from a Social Security Administration Administrative Law Judge awarding the Veteran disability benefits based in part on a bilateral knee disability.  However, the actual records upon which that award of benefits was based do not appear at this time to be a part of the Veteran's file.  Significantly, where (as in this case), VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Murincsak v. Derwinski, 2 Vet. App.  363 (1992); see also Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  The AOJ should contact the Social Security Administration, with a request that they provide copies of any and all medical records utilized in the award of Social Security disability benefits.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to January 2013, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to secure such records should be documented in the file.  If the AOJ cannot obtain such records, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his attorney should be informed of any such problem.   

3.  The Veteran should then be afforded an additional VA examination in order to more accurately determine the exact nature and etiology of his bilateral knee disability.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination, the orthopedic examiner should offer an opinion as to whether any clinically-identified disability of the knees, to include the aforementioned osteoarthritis, as well as meniscal and/or ligament tears and internal derangement, at least as likely as not had their origin during, or are in some way the result of, the Veteran's period of active military service.  

In making the aforementioned determination, the examiner must specifically take into account statements by the Veteran's family members and former service colleagues to the effect that, while in service, the Veteran experienced continuing and worsening knee disability.  Should there be any medical reason to doubt the history provided as to the occurrence and severity of the Veteran's claimed knee disability, the examiner should specifically so state.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the orthopedic examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

5.  The AOJ should then readjudicate the Veteran's claim for service connection for a bilateral knee disability, to include osteoarthritis of the knees.  Should the benefit sought on appeal remain denied the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in January 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109 (b), 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


